NEWS BULLETIN For Further Information: AT OLD REPUBLIC: AT FINANCIAL RELATIONS BOARD: A.C. Zucaro Leslie Loyet Chairman & CEO Analysts/Investors (312) 346-8100 (312) 640-6672 lloyet@mww.com FOR IMMEDIATE RELEASE NYSE:ORI TUESDAY, NOVEMBER 3, 2009 OLD REPUBLIC TO FILE THIRD QUARTER, 2-Q REPORT WITH AN UNRESOLVED REVENUE ACCOUNTING MATTER Chicago - November 3, 2009 - Old Republic International Corporation ( NYSE : ORI ) today announced that it will shortly file its third quarter 2009 Form 10-Q report with the Securities and Exchange Commission.The filing will take place even though the Company’s independent auditors, PricewaterhouseCoopers LLP (“PwC”) have communicated their disagreement with the Company’s treatment of certain third quarter 2009 reinsurance transactions consummated by the Company’s Mortgage Guaranty subsidiary. The transactions and the financial statement treatment afforded to them were disclosed in the Company’s October 22, 2009 earnings press release as follows: “During this year’s third quarter, the Mortgage Guaranty Group recaptured business previously ceded to several captives. In substance, the transactions are cut-off reinsurance arrangements whereby the captives have remitted to the Company the reserves on existing claim obligations and a risk premium for claims that will occur after the recapture date. Accordingly, the Company recorded proceeds of $148.9 million and established a combination of claim reserves ($68.4 million) and premium reserves ($82.5 million) all of which resulted in little consequential effect on the pretax loss for the quarter and first nine months of 2009.” To effect the transactions the Company calculated a necessary, actuarially determined total premium designed to at least cover all future claims occurring after termination of the existing reinsurance contracts. The economic basis of the premium offered and agreed to by the captives consisted of the combination of an initial front end risk premium ($82.5 million) paid in cash and marketable securities, and a subsequent additional risk premium equal to all estimated future renewal premiums that would have otherwise inured to the captives had the reinsurance agreements remained in place. Accordingly, to reflect the economic substance of the cut-off reinsurance arrangements, the initial front end risk premium has been recorded as a balance sheet unearned premium reserve.
